{¶ 42} I concur in the majority's analysis and disposition of Appellant's second assignment of error.
 {¶ 43} I further concur in the majority's disposition of Appellant's first assignment of error and its conclusion Appellant was not prejudiced by the performance of his defense counsel. I do so based upon this Court's decisions in State v. Pettiford, 2006-Ohio-6047 andState v. Conley, 2006-Ohio-166.1 *Page 10 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Licking County, Ohio, is affirmed. Costs assessed to Appellant.
1 I find Appellant's argument regarding review of this issue by the Ohio Supreme Court on the basis of a conflict between this district and the Second District unpersuasive to demonstrate prejudice. *Page 1